Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 1 of 14 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    HUGO RODRIGUEZ,                                  Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    ICONIX BRAND GROUP, INC., BOB
    GALVIN, JUSTIN BARNES, PETER
    CUNEO, DREW COHEN, and JAMES
    MARCUM,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Hugo Rodriguez (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Iconix Brand Group, Inc. (“Iconix” or the “Company”)

and its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of

Sections 14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated thereunder by the SEC,



                                                1
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 2 of 14 PageID #: 2




17 C.F.R. § 240.14d-9, in connection with the proposed acquisition (the “Proposed Transaction”)

of Iconix by Iconix Acquisition LLC (“Parent”) and Iconix Merger Sub Inc. (“Merger Sub”), a

wholly-owned subsidiary of Parent. Parent and Merger Sub are affiliates of Lancer Capital, LLC

(“Lancer”).

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the Company is headquartered in New York City.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Iconix common

stock.

         7.    Defendant Iconix is a brand management company that owns and licenses a

portfolio of consumer brands in the United States and internationally. The Company is

incorporated in Delaware. The Company’s common stock trades on the NASDAQ under the ticker

symbol, “ICON.”




                                                  2
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 3 of 14 PageID #: 3




       8.       Defendant Bob Galvin (“Galvin”) is Chief Executive Officer, President, and a

director of the Company.

       9.       Defendant Justin Barnes (“Barnes”) is a director of the Company.

       10.      Defendant Peter Cuneo (“Cuneo”) is Chairman of the Board of the Company.

       11.      Defendant Drew Cohen (“Cohen”) is a director of the Company.

       12.      Defendant James Marcum (“Marcum”) is a director of the Company.

       13.      Defendants Galvin, Barnes, Cuneo, Cohen, and Marcum are collectively referred

to herein as the “Individual Defendants.”

       14.      Defendants Iconix and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       15.      On June 11, 2021, Iconix announced that it had entered into a definitive agreement

and plan of merger to be acquired by Parent in an all-cash transaction. Upon the terms and subject

to the conditions of the agreement, Purchaser will commence a tender offer to acquire all of the

outstanding shares of Iconix’s common stock for $3.15 per share, in cash. The press release

announcing the Proposed Transaction states, in pertinent part:

            Iconix Enters into Definitive Agreement to be Acquired in “Go Private”
                                           Transaction

       June 11, 2021 09:01 ET | Source: Iconix Brand Group, Inc.

       NEW YORK, June 11, 2021 (GLOBE NEWSWIRE) -- Iconix Brand Group, Inc.
       (Nasdaq: ICON) (“Iconix” or the “Company”) today announced it has entered into
       a definitive agreement and plan of merger to be acquired by Iconix Acquisition
       Corp., an affiliate of Lancer Capital, LLC (“Purchaser”), in an all-cash transaction
       that values Iconix at approximately $585 million, including net-debt.




                                                3
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 4 of 14 PageID #: 4




     “Today’s announcement represents the culmination of a year-long examination by
     our Board of Directors of strategic alternatives for the Company,” said Bob Galvin,
     Chief Executive Officer. “After a thorough and deliberative examination of all
     potential strategic alternatives, the Board of Directors determined that the
     transaction with Lancer provides the best value for our stockholders. We expect
     that Iconix will continue developing its brands and supporting its partners as a
     private company.”

     Upon the terms and subject to the conditions of the agreement, Purchaser will
     commence a tender offer to acquire all of the outstanding shares of Iconix’s
     common stock for $3.15 per share, in cash. The offer price per share of common
     stock represents a premium of 28.6% over Iconix’s closing share price on June 10,
     2021, the last trading day prior to announcement and a premium of approximately
     46.5% over the 30-day average volume weighted share price for the period ended
     June 10, 2021.

     Shares not tendered in the offer will be acquired in a second-step merger at the same
     cash price as paid in the offer. Closing of the transaction is conditioned upon,
     among other things, satisfaction of a minimum tender condition, clearance under
     the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and other customary
     closing conditions. Upon completion of the transaction, Iconix will become a
     private company. Iconix currently expects the transaction to close before the end of
     the third quarter of 2021.

     The Iconix board of directors has unanimously approved the transactions
     contemplated by the agreement, and determined that the agreement and the
     transactions contemplated by the agreement, are fair to, and advisable and in the
     best interests of the Company and its stockholders, and recommends the
     Company’s stockholders tender their shares in the offer.

     Ducera Partners is serving as financial advisor, and Dechert LLP is serving as legal
     counsel to Iconix. The Purchaser is being advised by Latham & Watkins LLP.
     Purchaser has obtained a debt financing commitment from Silver Point Capital.

     About Iconix Brand Group, Inc.

     Iconix Brand Group, Inc. owns, licenses and markets a portfolio of consumer
     brands including: CANDIE’S ®, BONGO ®, JOE BOXER ®, RAMPAGE ®,
     MUDD ®, MOSSIMO ®, LONDON FOG ®, OCEAN PACIFIC ®,
     DANSKIN ®,       ROCAWEAR ®,           CANNON ®,        ROYAL        VELVET ®,
     FIELDCREST ®, CHARISMA ®, STARTER ®, WAVERLY ®, ZOO YORK ®,
     UMBRO ®, LEE COOPER ®, ECKO UNLTD. ®, MARC ECKO ®, ARTFUL
     DODGER ®, and HYDRAULIC®. In addition, Iconix owns interests in the
     MATERIAL GIRL ®, ED HARDY ®, TRUTH OR DARE ®, MODERN
     AMUSEMENT ®, BUFFALO ® and PONY ® brands. The Company licenses its
     brands to a network of retailers and manufacturers. Through its in-house business


                                              4
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 5 of 14 PageID #: 5




       development, merchandising, advertising and public relations departments, Iconix
       manages its brands to drive greater consumer awareness and brand loyalty.

       16.     On     July    2,    2021,     the    Company       filed   a     Schedule     14D-9

Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the

“Solicitation Statement”) with the SEC in connection with the Proposed Transaction.

   B. The Solicitation Statement Contains Materially False and Misleading Statements
      and Omissions

       17.     The Solicitation Statement, which recommends that Iconix shareholders tender

their shares in connection with the Proposed Transaction, omits and/or misrepresents material

information concerning: (i) Iconix’s financial projections; (ii) the financial analyses performed by

the Company’s financial advisor, Ducera Partners LLC (“Ducera”), in connection with its fairness

opinion; and (iii) the sales process leading up to the Proposed Transaction.

       18.     The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Background of the

Offer and the Merger; (ii) Reasons for the Recommendation; (iii) Opinion of Iconix’s Financial

Advisor; and (iv) Certain Unaudited Prospective Financial Information.

       19.     The tender offer in connection with the Proposed Transaction is set to expire at one

minute after 11:59 p.m., Eastern time, on July 30, 2021 (the “Expiration Date”). It is imperative

that the material information that was omitted from the Solicitation Statement be disclosed to the

Company’s shareholders prior to the Expiration Date to enable them to make an informed decision

as to whether to tender their shares. Plaintiff may seek to enjoin Defendants from closing the tender

offer or the Proposed Transaction unless and until the material misstatements and omissions

(referenced below) are remedied. In the event the Proposed Transaction is consummated, Plaintiff

may seek to recover damages resulting from Defendants’ misconduct.




                                                 5
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 6 of 14 PageID #: 6




             1. Material Omissions Concerning Iconix’s Financial Projections

       20.      The Solicitation Statement omits material information concerning Iconix’s

financial projections.

       21.      With respect to the “Projections,” the Solicitation Statement fails to disclose: (1)

all line items underlying (i) Consolidated EBITDA, (ii) Consolidated Adjusted EBITDA, and (iii)

Unlevered Free Cash Flow; (2) the Company’s net income projections; and (3) a reconciliation of

all non-GAAP to GAAP metrics.

       22.      The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and would allow shareholders to better understand the financial analyses performed by the

Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

information, which is uniquely possessed by Defendant(s) and the Company’s financial advisor,

the Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisor’s fairness opinion in determining whether to tender their shares in

connection with the Proposed Transaction.

       23.      When a company discloses non-GAAP financial metrics in a Solicitation Statement

that were relied upon by its board of directors in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.




                                                 6
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 7 of 14 PageID #: 7




§ 244.100. 1

        24.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

              2. Material Omissions Concerning Ducera’s Analyses

        25.      In connection with the Proposed Transaction, the Solicitation Statement omits

material information concerning analyses performed by Ducera.

        26.      The Solicitation Statement fails to disclose the following concerning Ducera’s

“Discounted Cash Flow Analysis”: (1) all line items underlying the projected unlevered free cash

flows for Iconix; (2) Iconix’s terminal values; (3) the individual inputs and assumptions underlying

the (i) exit adjusted EBITDA multiple ranging from 7.50x – 8.50x, and (ii) discount rates ranging

from 11.0% to 13.0% and from 16.0% to 18.0%; and (4) the net present value of Iconix’s deferred

tax assets.

        27.      The Solicitation Statement fails to disclose the following concerning Ducera’s

“Public Trading Peers Valuation Analysis”: (1) the specific reasons and rationale for selecting

only one public peer company for comparison; and (2) the individual inputs and assumptions

underlying the multiple range of 7.0x to 8.0x.

        28.      The Solicitation Statement fails to disclose the following concerning Ducera’s

“Analysis of Precedent Transactions”: (1) the specific reasons and rationale for selecting only one



1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited July 13, 2021) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                 7
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 8 of 14 PageID #: 8




transaction for comparison; (2) the date on which the selected transaction closed; (3) the value of

the selected transaction; (4) the individual inputs and assumptions underlying the multiple range

of 7.5x to 8.5x; and (5) the adjusted EBITDA used in the analysis.

       29.      The valuation methods, underlying assumptions, and key inputs used by Ducera in

rendering its purported fairness opinion must be fairly disclosed to the Company’s shareholders.

The description of Ducera’s fairness opinion and analyses, however, fails to include key inputs

and assumptions underlying those analyses. Without the information described above, the

Company’s shareholders are unable to fully understand Ducera’s fairness opinion and analyses,

and are thus unable to determine how much weight, if any, to place on them in determining whether

to tender their shares in connection with the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to the Company’s

shareholders.

             3. Material Omissions Concerning the Sales Process Leading up to the Proposed
                Transaction

       30.      The Solicitation Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

       31.      The Solicitation Statement provides that, “[d]uring July and August 2020, Ducera

communicated with 84 potential counterparties, including Party A, and 28 counterparties entered

into confidentiality agreements with Iconix.”

       32.      The Solicitation Statement, however, fails to disclose the terms of those

confidentiality agreements, including whether such agreements contained standstill provisions

with “don’t ask, don’t waive” (DADW) provisions (including their time of enforcement) that

would preclude interested parties from making superior offers for the Company.

       33.      Without this information, Iconix shareholders may have the mistaken belief that



                                                8
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 9 of 14 PageID #: 9




potential suitors are or were permitted to submit superior proposals for the Company, when in fact

they are or were contractually prohibited from doing so. This information is material because a

reasonable Iconix shareholder would want to know, prior to tendering their shares in connection

with the Proposed Transaction, whether other potential buyers are or were foreclosed from

submitting a superior proposal.

       34.     Additionally, the Solicitation Statement provides that, during the sales process, the

Company received proposals and indications of interest from multiple potential buyers.

       35.     Yet, the Solicitation Statement fails to disclose the terms and values of all offers,

proposals, indications of interest, and letters of intent received by the Company during the sales

process leading up to the Proposed Transaction.

       36.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

                                           COUNT I
                      For Violations of Section 14(e) of the Exchange Act
                                    Against All Defendants
       37.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       38.     Section 14(e) of the Exchange Act states, in relevant part:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       39.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section



                                                9
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 10 of 14 PageID #: 10




14(e) of the Exchange Act.

       40.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(e) of the Exchange

Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

with respect to the Proposed Transaction.

       41.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

       42.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

filing of the materially false and misleading Solicitation Statement.

       43.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

       44.     Because of the false and misleading statements in the Solicitation Statement,

Plaintiff is threatened with irreparable harm.

                                          COUNT II
    For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                         Thereunder
                                  Against All Defendants
        45.    Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        46.    Defendants caused the Solicitation Statement to be issued with the intent to solicit

shareholder support for the Proposed Transaction.

       47.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section



                                                 10
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 11 of 14 PageID #: 11




14(d)(4) states, in relevant part:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        48.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

        49.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

company:

        Furnish such additional material information, if any, as may be necessary to make
        the required statements, in light of the circumstances under which they are made,
        not materially misleading.

        50.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(d)(4) of the Exchange Act and SEC Rule 14d-9.

        51.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(d)(4) of the

Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

and disseminate the Solicitation Statement with respect to the Proposed Transaction.


                                                 11
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 12 of 14 PageID #: 12




       52.     Defendants acted knowingly or with deliberate recklessness in filing the materially

false and misleading Solicitation Statement which omitted material information.

       53.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

                                           COUNT III
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       54.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       55.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Solicitation Statement.

       56.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Solicitation Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.




                                                12
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 13 of 14 PageID #: 13




       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

the recommendation of the Individual Defendants to tender their shares pursuant to the Proposed

Transaction. Thus, the Individual Defendants were directly involved in the making of the

Solicitation Statement.

       58.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Solicitation Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       59.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       60.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.




                                                 13
Case 1:21-cv-03926-EK-RER Document 1 Filed 07/12/21 Page 14 of 14 PageID #: 14




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

and disseminate the material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding Plaintiff rescissory damages;

       C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

Exchange Act, and Rule 14d-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expenses and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: July 12, 2021                                  Respectfully submitted,

                                                      HALPER SADEH LLP

                                                      By: /s/ Daniel Sadeh
                                                      Daniel Sadeh, Esq.
                                                      Zachary Halper, Esq. (to be admitted pro hac
                                                      vice)
                                                      667 Madison Avenue, 5th Floor
                                                      New York, NY 10065
                                                      Telephone: (212) 763-0060
                                                      Facsimile: (646) 776-2600
                                                      Email: sadeh@halpersadeh.com
                                                              zhalper@halpersadeh.com

                                                      Counsel for Plaintiff


                                                 14
